UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6625


UNITED STATES OF AMERICA,

                  Plaintiff – Appellee,

             v.

RICKY BERNARD ECKLES,

                  Defendant – Appellant.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville.         Richard L.
Voorhees, District Judge. (5:05-cr-00009-RLV-DCK-1)


Submitted:    October 27, 2009              Decided:   November 12, 2009


Before NIEMEYER, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ricky Bernard Eckles, Appellant Pro Se.      Amy Elizabeth Ray,
Assistant United States Attorney, Asheville, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Ricky    Bernard     Eckles       appeals    the    district    court’s

order       denying    his   18     U.S.C.       § 3582(c)      (2006)     motion    for

reduction of sentence. *           We have reviewed the record and find no

reversible error.         Accordingly, we affirm for the reasons stated

by the district court.              United States v. Eckles, No. 5:05-cr-

00009-RLV-DCK-1         (W.D.N.C.     Feb.       27,   2009);     United    States   v.

Lindsey, 556 F.3d 238, 244 (4th Cir. 2009).                        We dispense with

oral       argument    because     the    facts     and    legal    contentions      are

adequately      presented     in    the    materials       before    the    court    and

argument would not aid the decisional process.

                                                                              AFFIRMED




       *
       Eckles filed a notice of appeal outside of the appeal
period, and we remanded to the district court to determine
whether Eckles had demonstrated excusable neglect or good cause
warranting an extension of the appeal period.        See United
States v. Eckles, 328 F. App’x 255 (4th Cir. June 25, 2009) (No.
09-6625).   The district court found Eckles demonstrated good
cause and therefore deemed the notice of appeal timely filed.
Accordingly, we review the appeal on the merits.



                                             2